                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      November 13, 2020

Via ECF
The Honorable Debra Freeman
United States Magistrate Judge
Southern District of New York
New York, New York 10007

                Re:     United States v. Alejandro Javier Marin,
                        No. 20 Mag. 9491

Dear Judge Freeman:

        On November 10, 2020, Alejandro Javier Marin was presented on Complaint 20 Mag. 9491
and ordered detained following argument by the parties. Following the proceedings, defense
counsel requested sealing of the case and transcript, and the Government noted its objection. Your
Honor’s Chambers directed that the parties confer and, if possible, submit a joint letter on the issue
of sealing. On November 11, 2020, the parties advised the Court that we had ordered an expedited
transcript and would propose any redactions or sealing by November 13, 2020. 1




1   A redacted version of the Government’s November 11, 2020 letter was filed on ECF today.
        Despite multiple requests, the parties still have not received a transcript of the presentment
proceedings, which were audio recorded. According to the SDNY ETranscripts Department, they
do not expect to be able to provide a transcript until end of day on November 16, 2020. The parties
do not intend to seek sealing, and instead will propose limited redactions within 24 hours of
receiving the transcript.



                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney


                                               By:       /s/
                                                      Samuel S. Adelsberg
                                                      Amanda L. Houle
                                                      Assistant United States Attorneys
                                                      (212) 637-2492 / 2194




                                                  2
